


Exhibit 10.33

 

Confidential

 

 

July 1, 2001

 

Stephen W. Coggins

 

Dear Stephen

 

We are delighted to formally offer you the position of SVP Europe, Middle East
and Africa, and to confirm the terms and conditions of your employment with us.

 

Statement of terms and conditions of employment

 

Job Title

Senior Vice President EMEA

 

 

Reporting to

Hal Covert and Warren Pratt

 

 

Start Date

To be determined

 

 

Job Location

You will be based at our Theale office and will be required to travel as needed
by your job

 

 

Remuneration

Subject to achievement of targets, your annual OTE will be L391,000 made up as
follows;

 

 

 

Basic pay:

 

L230,000

 

 

 

Local variable:

 

115,000

 

 

 

Corp. Bonus

 

46,000

 

 

 

Total

 

L391,000

 

 

 

 

 

Your remuneration will be reviewed annually on 1st July.

 

 

 

We will pay you monthly in arrears, around the 25th of the month, by direct bank
transfer.

 

 

Stock Options

Subject to approval by the Board of Directors you will be recommended for a
joining grant of 150,000 shares. These will vest 20% after 10 months employment
and 2% per month thereafter. Formal documentation on this option grant will
follow after you have joined.

 

--------------------------------------------------------------------------------


 

Your employment benefits

 

Company car

You will be eligible for a lease company car, up to a maximum lease value of
L1000 per month. Company cars come with road tax, insurance, accident, breakdown
and maintenance cover and may be driven by you and one other nominated driver
over 25. Alternatively, you may take a cash option of LI200 per month. For full
details see the attached Silicon Graphics company car guide.

 

 

Paid Holidays

The Silicon Graphics Ltd paid holiday entitlement is 22 working days per
calendar year, in addition to bank holidays. This rises to 25 days in your 5th
year and 26 days from your 10th year. Holidays must be agreed with your manager,
and you may carry a maximum of 10 days over into the next calendar year. Your
holiday entitlement for the remainder of 2001 will be pro-rated depending on
your start date.

 

 

Pension

Silicon Graphics UK operates a choice of Group Pension Schemes. Membership is
optional and individual personal Pension arrangements are provided by either
Scottish Equitable, Standard Life or Skandia. However, if you already have a
personal pension plan with another main commercial provider it may be possible
to continue with it.

 

 

 

You may make personal contributions to your plan from your start date. SGI will
contribute 6% of your gross pensionable salary to the scheme after 6 months
service, so long as you contribute at least 4% of your gross pensionable salary.
You may make further contributions if you wish, up to Inland Revenue limits. The
SGI pension scheme is not contracted out of the state scheme, but you may choose
to contract out individually if you wish. Pension payments are made directly
from payroll and our retirement age is 60.

 

 

Life Assurance

You will be automatically covered by the Silicon Graphics Ltd life assurance
policy which will pay up to eight times your gross basic salary to your
nominated dependents should you die whilst employed by the Company. Four times
your salary will be paid as a lump sum (subject to Inland Revenue limits) and
the rest as a dependents’ pension. Business Travel Accident is also provided.
This means that should you die whilst traveling on SGI business or travelling
between SGI facilities, you are covered for an additional 3 times your OTE.

 

--------------------------------------------------------------------------------


 

Sick pay & permanent

If you arc unable to work due to sickness or accident, you will be paid full
basic salary for up to 13 weeks. You will then automatically be covered by the
Silicon Graphics Ltd Permanent Health Insurance, which guarantees an income of
approximately 75% of your gross basic salary, including statutory benefits,
until you are fit enough to return to work, or until you retire. This income is
taxable in the normal way.

 

 

Health insurance

Silicon Graphics Ltd will provide BUPA private medical insurance for you, your
partner and unmarried children under 21. The medical insurance covers the costs
of most medical and hospital treatment required by referral from a GP, and our
scheme is in band B.  BUPA cover is taxable and therefore an optional benefit.
If you decide to take the cover you will be taxed on your membership premiums at
your marginal tax rate.

 

 

Travel Insurance

Personal and Business International Travel insurance is provided by Home and
Overseas Travel.  Cover can be provided for both you and your family. If you
chose to have cover for your family you will be taxed on the family membership
portion of the premium at your marginal tax rate. Your own cover is not taxable.

 

 

ESPP

SGI has a worldwide Employee Share Purchase Scheme, (ESPP) which allows you to
buy SGI shares at a 15% discount from the market rate. Details of this plan can
be provided to you.

 

 

Employee assistance programme

SGI provides employees and their families with access to a free and confidential
personal counseling and advisory service to help with any home or work related
problems.

 

 

Hours of Work

Normal office hours are 09 00 - 17 30, Monday to Friday with one hour for lunch.
You will be expected to work such hours as are reasonably necessary to meet your
objectives.

 

 

Health & safety

You will be responsible for working safely and responsibly, and for looking
after the health and safety of yourself and others at work.

 

 

Security

Confidential company information obtained as a result of your employment may not
be disclosed or discussed outside the office, whether during or after your
employment with us and you should keep confidential documents secure during your
work. You may not work for any other company or person, which conflicts in any

 

--------------------------------------------------------------------------------


 

 

way with your work or duties at SGI. You are required to sign and abide by the
attached Employee Security Agreement.

 

 

Conduct

SGI disciplinary and grievance procedures are in our employee handbook. Criminal
activity, gross breach of company rules, major disruption to customer
relationships and serious incapability through alcohol or drug abuse are all
regarded as gross misconduct.

 

 

Notice period

You will be required to give SGI one months notice. You may be terminated by six
months written notice.

 

 

Further information

Full details of all SGI employment terms and benefits are in the SGI UK Employee
Handbook. This will be given to you when you start work, and is updated as
necessary. There are no collective agreements as SGI.

 

If you need further details on anything at this stage please do not hesitate to
contact me.

 

Otherwise, please confirm your acceptance of these terms and conditions by
returning this letter to me. You should also sign and return the enclosed
employee security agreement.

 

Congratulations on your appointment Steve, and we very much look forward to you
joining the team.

 

Best regards

 

 /s/ Bob Bishop

 

 

Bob Bishop

 

CEO

 

SGI

 

 

I confirm my acceptance of the above terms and conditions

 

Signed

/s/ Stephen Coggins

 

Name Stephen Coggins

 

--------------------------------------------------------------------------------
